

116 HR 2566 IH: To require the Administrator of the Environmental Protection Agency to revise the Safer Choice Standard to provide for a Safer Choice label for pots, pans, and cooking utensils that do not contain PFAS, and for other purposes.
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2566IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Soto introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to revise the Safer Choice Standard to provide for a Safer Choice label for pots, pans, and cooking utensils that do not contain PFAS, and for other purposes. 
1.Safer Choice label for pots, pans, and cooking utensils 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall revise the Safer Choice Standard of the Safer Choice Program to identify the requirements for a pot, pan, or cooking utensil to meet in order to be labeled with a Safer Choice label, including a requirement that any such pot, pan, or cooking utensil does not contain any PFAS.  (b)DefinitionIn this Act, the term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom. 
